office_of_chief_counsel internal_revenue_service memorandum number release date cc pa postn-129113-10 uilc date august to marilyn s ames associate area_counsel houston group small_business self-employed from nancy galib senior technician reviewer procedure administration subject appeals reconsideration of refund claim denials this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent taxpayer -------------------------- legend year year date date date date date date ------- ------- ------------------- ----------------------- ----------------------- --------------------------- ------------------- ---------------------- postn-129113-10 date date date ------------------- ----------------------- --------------------------- issue whether the office of appeals can allow a claim_for_refund after the 2-year period for filing a refund_suit under sec_6532 has expired conclusion yes appeals may allow a claim_for_refund after the 2-year period for filing a refund_suit under sec_6532 has expired disallowance of the claims for refund however the 2-year period for filing a refund_suit in district_court or the united_states court of federal claims is not extended if appeals affirms any portion of the service’s facts the taxpayer filed his year return on date and his year return on date pursuant to an extension on date he timely filed claims for refund for year and year the service issued letter 105c claim disallowance letter on date the letter 105c informed the taxpayer of the service’s denial of his claims for refund the right to file an appeal with the office of appeals and the right to file a refund_suit in district_court or the united_states court of federal claims within years of the letter date the letter 105c also stated that any appeal of the denial did not extend the period to file a refund_suit the taxpayer did not file a form_907 agreement to extend the time to bring suit appeals received the case on date which was within the 2-year period for filing a refund_suit on date just after the 2-year period for filing a refund_suit expired appeals determined that the taxpayer’s entire year refund claim is allowable and that most of the taxpayer’s year refund claim is allowable law and analysis sec_6511 provides that a c laim for credit or refund of an overpayment shall be filed by the taxpayer within years from the time the return was filed or years from the time the tax was paid whichever of such periods expires the later sec_6511 and sec_301_6511_b_-1 and sec_301_6402-2 specify that the secretary is barred from making a credit or refund after the expiration of the period of limitations unless a claim has been filed within that period postn-129113-10 pursuant to sec_6532 a taxpayer must file a suit_for_refund within years from the date the service mails the taxpayer notice of the disallowance of the taxpayer’s claim_for_refund nothing in the code or regulations prevents the service from allowing a claim_for_refund after the expiration of the 2-year period for bringing a refund_suit as long as the taxpayer timely filed the claim with the service under sec_6511 the internal_revenue_manual however instructs that appeals should not consider a taxpayer’s request to reconsider a refund claim that was disallowed if the request for reconsideration was made after the period for bringing suit expired irm moreover appeals may refuse to reconsider a refund claim if less than days remains in the 2-year period for filing suit when the taxpayer makes the request for reconsideration irm under sec_6532 a ny consideration reconsideration or action by the secretary with respect to the refund claim following the mailing of a notice of disallowance shall not operate to extend the period within which suit may be begun the service and the taxpayer can execute form_907 and agree to extend the limitations_period before the expiration of the 2-year period for bringing suit sec_6532 irm here the taxpayer timely filed his year return on date and timely filed his year return on date pursuant to an extension providing the taxpayer with refund statutes of date and date respectively therefore the taxpayer timely filed claims for refund for year and year on date appeals received the taxpayer’s case requesting a reconsideration of his refund claim denials on date when there was more than days remaining in the limitations_period for filing a refund_suit because the taxpayer’s claims for refund are timely and because appeals received the taxpayer’s request for reconsideration before the expiration of the 2-year period for filing a refund_suit appeals may properly consider and allow the taxpayer’s claims if appeals affirms a portion of the service’s disallowance for year the taxpayer will not be permitted to challenge that disallowance in district_court or the united_states court of federal claims the 2-year period for filing a refund_suit expired on date years from the date the service mailed the taxpayer letter 105c on date and the service and the taxpayer did not execute form_907 agreeing to extend to the limitations_period appeals should not issue a notice of claim disallowance if it decides to deny any portion of the taxpayer’s claim because this could confuse the taxpayer and could extend the statutory period for filing a refund_suit irm this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please contact branch at if you have any questions
